DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims require that the fastening elements have an adjustable inclination.  This is not disclosed by the specification and is therefore new matter.  The flexible panels have an adjustable inclination and the examiner will interpret the claim to refer to them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismay et al. (U.S. 20110023398)..
In re Claims 1 and 10, Ismay teaches raising, parallel to the wall (110), a bearing surface comprised of a plurality of flexible panels (108,604); b) constraining the bearing surface (to the wall by fastening elements (104) whose extant can be adjusted along a vertical orientation that is orthogonal to the wall; c) precisely adjusting an orientation of the bearing surface from the wall (110), by selectively adjusting the extent of the individual fastening elements (104) by raising or lowering them, and d) fastening a cover (602) to the bearing surface.  Raisng and lowering the fastening elements changed the inclination of the flexible panels that are connected to the fastening element.  Since both the cover (602) and the flexible panel are (108,604) are connected by the fasteners (104) they are fastened together.  However, should the applicant dispute this, the examiner takes official notice that it is well known in the art to fasten panels in place with adhesive or mechanical anchors.  Therefore, the use of either to assure the flexible panels and covers stay place within the slots (512,514,608,610) would be obvious in order to further secure the panels from slipping.  Ismay teaches multiple fastening elements (104) that define a matrix of anchor points
The vertical orientation of the fastening elements can be adjusted.  Adjusting these fasteners up or down will curve or adjust the curvature of the flexible panels (108,604) resulting in a wavy surface/facade that extends in a horizontal and vertical direction.  (Figures 1-7)
In re Claims 2 and 8, Ismay teaches that the extant of fasteners (104) can be adjusted.  By raising and lowering selected fasteners (104), the distance of the bearing surface of flexible panels from the wall (110) can be adjusted.  As the fastening element (104) is raised/ the extent increases resulting in the increase in the distance between the bearing surface of flexible panels (108,604) and the wall (110) (Figures 1-7)
In re Claims 3, Ismay teaches that the flexible panels are constrained to wall (110).  Raising the panels of the bearing surface above the wall would require them to be simultaneously mounted/constrained by those adjustable fastening elements.  The act of mounting raises the panels.  (Figures 1-7)
In re Claims 4-6, Ismay teaches that the panels (108,604) are curved.  This curving would obviously occur wither before the panels are raised or before the fastening elements have been adjusted.  Fitting the panel into the fasteners would obviously require bending prior to lifting/raising into their final position?  Raising and adjusting the fastening elements would also impart a bending moment on the panels that were connected to them.  Handling and curving/bending the panels either by hand or with the use of machinery/tools would be obvious.  The machinery/tools are not specifically described and can refer to anything.  Fitting building materials into positon, either by using hands or with machinery/tools is well known in the art and the examiner takes office notice.  In fact, using a hand tool to bend/flex the panels would satisfy both requirements since a tool/machine was being manually operated.  (Figures 1-7)
In re Claims 7 and 9, Ismay teaches multiple fastening elements (104) that define a matrix of anchor points.  As was stated, the vertical orientation of the fastening elements can be adjusted.  Adjusting these fasteners up or down will curve or adjust the curvature of the flexible panels (108,604) resulting in a wavy surface/facade that extends in a horizontal and vertical direction.  As there are gaps beneath the panels, they may be thought of as ventilated.  (Figures 1-7)

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record fails to teach or adequately suggest a method of covering a curved or flat wall with the combination of characteristics specified in the independent claim.  Of particular note is the requirement that the orientable elements be translatable and rotatable with respect to the fastening elements. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.  The applicant argues that the reference does not teach fastening elements with adjustable extents and inclination.  The examiner has noted that the fastening elements (104) have an extent that can be adjusted upward or downward.  As was noted, there is not disclosure of the fastener elements having an adjustable inclination and therefore this constitutes new matter.  The flexible panels have an adjustable inclination and the examiner has interpreted the claim limitation to refer to them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633